DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-10, and 14-15 are allowable. The restriction requirement between Group I (claims 1-2, 4-10, and 14-15) and Group II (claims 11-13), as set forth in the Office action mailed on 03/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/31/2021 is withdrawn. Claim 11, directed to a cured epoxy resin, and claims 12-13, directed to a composite material, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Asaumi et al. (US 2012/0149807 A1) teaches a composition comprising a diepoxy compound [0057] and another compound having an epoxy group [0066], wherein the diepoxy compound is a compound represented by the formula [0009] 
    PNG
    media_image1.png
    161
    689
    media_image1.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0006], wherein the other compound having an epoxy group is biphenol diglycidyl ether [0067], which reads on an epoxy resin, comprising an epoxy compound having a mesogenic structure, the epoxy compound comprising a first epoxy compound having one biphenyl structure in a molecule and a second epoxy compound that is different from the first epoxy compound at a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) of greater than 0:100 and less than 100:0, wherein the second epoxy compound comprises an epoxy compound having one mesogenic structure and an epoxy compound  represented by the following Formula (B): 
    PNG
    media_image2.png
    113
    311
    media_image2.png
    Greyscale
 (B) wherein, in Formula (B), X represents a linking group comprising one divalent group having the following structure: 
    PNG
    media_image3.png
    44
    77
    media_image3.png
    Greyscale
 each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an aliphatic alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 to 4.
Asaumi does not teach wherein a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 50:100, wherein the second epoxy compound further comprises an epoxy compound having two or more mesogenic structures represented by the claimed Formula (B). However, Yamamoto (JP 09-227654 A machine translation in English used for citation) teaches an epoxy resin having the formula 
    PNG
    media_image4.png
    89
    862
    media_image4.png
    Greyscale
 [Abstract, Claim 1, 0011], wherein R1-R4 are the same or different and are optionally H, halogen, or alkyl group,  [Abstract, Claim 1, 0011], x and y represent an integer of 0 or more [Claim 1, 0011],  A is optionally 
    PNG
    media_image5.png
    149
    350
    media_image5.png
    Greyscale
 [0012], wherein the epoxy resin has a number average molecular weight of 330 to 5000 [Abstract, Claim 1, 0011], wherein the x and y are uniquely limited by the number average molecular weight [0012], wherein the number average value of x is generally from 0.01 to 30, preferably from 0.1 to 20, and more preferably from 0.2 to 5 [0012], wherein the average value of y is from 0 to 20, 0.1 to 10, and more preferably 0.2 to 5 [0012], which optionally reads on an epoxy compound having two or more mesogenic structures represented by the following Formula (B): 
    PNG
    media_image2.png
    113
    311
    media_image2.png
    Greyscale
 (B) wherein, in Formula (B), X represents a linking group comprising one divalent group having the following structure: 
    PNG
    media_image3.png
    44
    77
    media_image3.png
    Greyscale
 each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, or an iodine atom, and each n independently represents an integer that is 0 to 2 as claimed. In order to modify Asaumi’s teachings to read on wherein a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 50:100, wherein the second epoxy compound further comprises an epoxy compound having two or more mesogenic structures represented by the claimed Formula (B), one of ordinary skill in the art would have needed, simultaneously, to use Yamamoto’s epoxy resin that has the formula shown above to modify Asaumi’s composition, to select the R1-R4 in Yamamoto’s formula to be H, halogen, or alkyl group, to select the x in Yamamoto’s formula to be an integer of 1 or more, to select the A in Yamamoto’s formula to be 
    PNG
    media_image5.png
    149
    350
    media_image5.png
    Greyscale
, to select the y in Yamamoto’s formula to be an integer of 1 or more, and to select the ratio of the mass of Asaumi’s biphenol diglycidyl ether to the total mass of Asaumi’s diepoxy compound and Yamamoto’s epoxy resin to be from 10:100 to 50:100. The prior art of record do not teach or suggest making all of those modifications to Asaumi’s teachings because the prior art of record do not teach or suggest an advantage to making all of those modifications. It therefore would have required impermissible hindsight to make all of those modifications. Also, the prior art of record do not teach or suggest the epoxy resin according to claim 1.
Since claim 11 recites a cured epoxy resin obtained by curing the epoxy resin composition according to claim 6, and since claim 6, since claim 6 recites an epoxy resin composition comprising the epoxy resin according to claim 1, and since claim 1 is allowed, claim 11 is also allowed.
Since claim 12 recites a composite material comprising the cured epoxy resin according to claim 11, and since claim 11 is allowed, claim 12 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767